Citation Nr: 0513070	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a fractured right 
wrist, as a result of playing basketball while in drug 
rehabilitation at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1980 and from November 1983 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the claim on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2004.  A 
transcript of the hearing is of record.

The Board remanded the issue for due process considerations 
in August 2004 and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran was admitted to a Domiciliary Level II 
program in April 2002 as part of an alcohol treatment 
program.

2.  Part of the program included Recreational Therapy, which 
included basketball.

3.  In late April 2002, while playing basketball at the VA 
facility, the veteran fell and broke his right wrist.  

4.  The veteran now complains of residual pain and loss of 
function in the right wrist.

5.  The evidence of record does not establish that the right 
wrist fracture was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA, nor was it an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
fractured right wrist, as a result of playing basketball 
while in drug rehabilitation at a VA medical facility, are 
not met.  38 U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim in June 2002.  Relevant law 
provides that where any veteran shall have suffered an injury 
as a result of hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151 (West 2002).  In 
pertinent part, 38 U.S.C.A. § 1151 provides that a disability 
is a qualifying disability if: 

the disability  . . . was not the result 
of such veteran's own willful misconduct, 
and the disability . . . was caused by 
hospital care, medical or surgical 
treatment, or examination . . . and the 
proximate cause of the disability . . . 
was carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
[VA] . . . or an event not reasonably 
foreseeable . . . .

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 
38 C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in July 1999.  

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
claimant is not prejudiced by the Board's action in applying 
those regulations in the first instance.  VAOPGCPREC 16-92 
(Jul. 24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for appellate review, the Board finds this new regulation 
merely codified the existing statutory provisions of 
38 U.S.C.A. § 1151.  The language of the new regulation is in 
no way liberalizing and is not significantly different from 
the standard considered in the re-adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

The facts are essentially not in dispute.  In April 2002, the 
veteran was admitted to the Domiciliary Level II program for 
alcohol rehabilitation.  Part of the program included 
Recreational Therapy in order to participate in substance 
abuse-free leisure outlets which, in this veteran's case, 
included basketball.  In late April 2002, while playing 
basketball at the VA facility, the veteran fell and broke his 
right wrist.  An April 23, 2002, X-ray report reflected a 
comminuted fracture through the distal radius with slight 
impaction and angulation, especially posteriorly.  In June 
2002, he filed the current claim.  It appears that he 
returned to the program after treatment and was discharged in 
August 2002.

The veteran maintains, in essence, that he fell and broke his 
wrist because there was dust on the floor of the basketball 
court.  In the alternative, he indicates that VA was 
negligent because he was required to participate in a 
recreational activity and, as a result of that activity, he 
sustained a broken wrist.

Under the current law, it is simply not enough to establish 
that the fall at the VA medical facility resulted in 
additional disability; but rather, it must be shown that VA 
acted negligently in bringing about the additional 
disability.  In addition, for purposes of this decision, the 
Board accepts that domiciliary care is equivalent to hospital 
care.

After a review of the claims file, the Board finds that the 
claim must be denied. Specifically, the Board is persuaded 
that the presence of dust on the floor, without more, does 
not meet the standard for negligence, carelessness, fault, 
etc. on the part of VA.  In this case, the veteran has not 
alleged that the fall was caused by any unique feature of the 
VA premises (i.e., the basketball court), such as unmarked 
liquid, water, or grease, raised or loose floorboards or 
tiles, or debris or other foreign matter; rather, he 
testified that the floor was dusty and he lost his balance 
and fell.  

It seems intuitive that without more, an inadvertent fall 
during a contact sport, such as basketball, does not rise to 
the level of negligence or fault required of VA under the 
provisions of 38 U.S.C.A. § 1151.  Moreover, it is reasonably 
foreseeable that participation in a contact recreational 
activity could lead to a fall and injury.

Next, to the extent that the veteran asserts that VA was 
negligent or at fault for including recreational activities 
as part of an alcohol rehabilitation program, the Board finds 
that this argument must also fail.  A January 2004 letter 
from the Recreational Therapist indicated that the goal of 
the Domiciliary program was to allow the veteran to "develop 
skills needed in returning to independent community living."  

The objectives included identifying three substance abuse-
free leisure outlets and their role in maintaining aftercare, 
and identifying three healthy community based leisure 
resources and verbalize a plan for involvement.  It appears 
that satisfaction of these goals was the basis for the 
veteran's participation in a basketball activity.

While the Board makes no determination as to whether this was 
a reasonable rehabilitation plan, participation, even 
mandatory participation, in substance abuse-free recreational 
activities while in drug and alcohol treatment certainly does 
not rise to the level of negligence or fault.  There is no 
indication in the claims file that the veteran was physically 
or medically at risk for participation in basketball.  
Therefore, the fact that he was required to participate in a 
recreational activity as part of his recovery does not, in 
and of itself, rise to the level of negligent or fault on the 
part of VA.

In denying the claim, the Board has also considered a VA 
General Counsel's Precedent Opinion dated in January 1997 
(VAOPGPREC 7-97).  There, the General Counsel was asked to 
address the issue of whether the provisions of 38 U.S.C.A. 
§ 1151 applied to disabilities incurred during 
hospitalization but which were unrelated to a program of 
medical treatment.  The question arose from two decisions: 
the first dealt with a veteran who was injured during a 
basketball game while he was hospitalized at a VA substance 
abuse program; the second was the case of a veteran who was 
injured when he fell down stairs while hospitalized at a VA 
facility.  The General Counsel concluded that:

An injury incurred due to recreational 
activity may be considered a result of 
hospitalization where VA requires or 
encourages participation in the activity, 
administers or controls the activity, or 
facilitates the activity in furtherance 
of treatment objectives.

However, a significant limitation of this decision was that 
it applied only to cases governed by the provisions of 
38 U.S.C.A. § 1151 for claims filed prior to October 1997.  
Prior to October 1997, there was no requirement to show 
negligence, carelessness, or fault on the part of VA.  
Therefore, if a veteran was injured while undergoing VA 
medical care or, as decided by the General Counsel, as a 
result of essentially mandatory participation in recreational 
activities in furtherance of treatment objectives, the 
veteran would be entitled to benefits.  

Effective October 1997, the provisions of § 1151 were amended 
to include negligence, carelessness, and fault on the part of 
VA.  Now, it is not enough that a veteran simply sustain an 
injury.  Rather, the threshold question is whether VA was 
negligent or at fault in causing the injury.  Therefore, the 
opinion of the General Counsel in 1997 is not applicable to 
the veteran's claim, filed in June 2002.

Further, the Board has carefully considered the veteran's 
written statements and sworn testimony that he suffered 
additional disability as a result of VA treatment.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

The veteran's assertions are of little probative value in 
light of the other objective evidence of record showing no 
assignment of fault on the part of VA in maintaining the 
facility.  Regardless of whether the veteran has additional 
disability (conceded for purposes of this decision), a 
showing of carelessness, negligence, lack of proper skill, or 
error in judgment is needed.  The veteran lacks the expertise 
to offer an opinion as to this question.  Id.  Accordingly, 
the Board accords his statements, while found to be truthful, 
of less probative weight.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in February 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The August 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
February 2005 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the August 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the medical records during the time of 
his Domiciliary admission, including treatment for the 
fractured right wrist, are associated with the claims file.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, resolution of the issue is a matter of law.  
Therefore, no additional medical opinions are needed.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
fractured right wrist is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


